Citation Nr: 0311167	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1960.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.  The veteran filed a timely notice of disagreement 
and the RO subsequently provided a statement of the case 
(SOC).  In September 1999 the veteran perfected his appeal, 
and the issue was subsequently certified to the Board.  

In January 2001 the Board remanded the matter to the RO for 
further development, to include obtaining clinical records 
from any VA and non-VA medical care providers which had 
treated the veteran for his low back condition.  
Additionally, the RO was instructed to afford the veteran a 
VA orthopedic examination to determine whether he has a 
current low back disability and, if so, whether such is at 
least as likely as not related to any incident or event of 
active military service.  Accordingly, the veteran was 
afforded a VA examination in June 2001.  The RO issued a 
supplemental statement of the case (SSOC) in January 2003, 
which continued to deny the veteran's claim.  

The Board notes that the veteran and his wife presented for a 
videoconference hearing before the undersigned Veterans' Law 
Judge in July 2000; a transcript of such is of record.  


FINDINGS OF FACT

1.  The competent evidence of record is against a finding 
that the veteran had a back disorder at induction which 
underwent a permanent increase due to any incident or event 
of active military service.

2.  Service medical records indicate that the veteran 
suffered an acute lumbar strain in service.

3.  The veteran is currently diagnosed with degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine.  

4.  The preponderance of the competent medical evidence of 
record establishes that the veteran's current degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine are not due to any incident or event of 
active military service.  


CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the lumbosacral spine were neither incurred in nor aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra; see generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, SSOC, 
and correspondence provided by the RO in July 1999, February 
and November 2001, and January 2003, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, in 
an evidence development letter dated in February 2001, the 
veteran was advised of the new VCAA provisions and that the 
RO would obtain VA treatment records and any adequately 
described private treatment records on his behalf, if he so 
requested.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(Board must identify documents in file which provided notice 
as to development responsibilities).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Factual Background and Analysis

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 
C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" disability when: (1) a chronic disease manifests 
itself and is identified as such in service (or within a 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
has the same condition at present; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and the medical 
evidence relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran has reported that he fell and injured his back 
during basic training.  The service medical records indicate 
that the veteran suffered from, and was treated for, an acute 
lumbosacral strain.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran contends that he has continued to suffer from low 
back pain ever since his injury during service.  He and his 
wife testified, during his videoconference hearing in July 
2000, that the veteran received treatment from the time of 
separation until 1964 from Dr. Carlton.  However, according 
to the veteran's testimony and a statement in support of the 
claim received in February 2001, Dr. Carlton has since passed 
away and his records are not available.  By the veteran's own 
admission during his July 2000 videoconference hearing, he 
did not receive any medical treatment for his claimed back 
disorder from 1964 until 1995.  

In 1995 the veteran presented for private treatment, with 
complaints of right arm and back pain.  He was initially 
diagnosed with acute cervical radiculitis.  Magnetic 
Resonance Imaging (MRI) of his lumbar spine in April 1999 
revealed mild bony degenerative changes at L5-S1, producing 
narrowing of both exit foramina, the right greater than left.  
He was treated with a series of epidural steroid injections, 
but the pain continued.  In July 1999 the pain and discomfort 
continued, and the veteran's diagnosis was changed to spinal 
stenosis with bilateral S1 radiculitis, for which he 
underwent laminotomy and decompression, with foraminotomy and 
median facetectomy, L5-S1, bilaterally.  

VA outpatient treatment records indicate continued complaints 
of low back pain.  The veteran reported having undergone 
surgery for his condition, but indicated that the pain had 
returned.  A progress note dated in April 2000 indicated a 
"nondescript" history.  Physical examination was negative 
except for the veteran's subjective complaints.  In July 2000 
he reported not being able to walk any farther than a few 
yards at a time due to his back pain.  

The veteran was afforded a VA examination in June 2001.  The 
examiner noted review of the veteran's claims folder, 
particularly his history of acute lumbosacral strain in 
service.  Physical examination revealed a very slow gait.  
The examiner noted that the veteran took very tiny steps but 
he was able to walk "straightforwardly from the waiting area 
to the exam area without difficulty."  There was no sciatic 
notch tenderness.  The veteran had normal extensor hallucis 
longus power to stress, and he had normal motor strength in 
both lower extremities.  His sensory examination was also 
within normal limits.  

The veteran was diagnosed with a history of lumbosacral 
strain.  He was also diagnosed with current degenerative 
joint and disc disease of the lumbosacral spine, which the 
examiner concluded was not related to the lumbosacral strain 
he had suffered in service.  

The Board acknowledges that the clinical notes from Dr. T. 
Goodin, dated in May 1999, indicate that the veteran's back 
condition had progressively worsened since an injury in 
service.  We must note, however, that this comment is 
contained in a section entitled "medical history", and 
appears to be a mere recording of the veteran's account.  The 
Court has indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . . ."  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Therefore, the only competent evidence as to the etiology of 
the veteran's current back condition appears to be the 
opinion proffered by the June 2001 VA examiner, who concluded 
that the veteran's current back disorder is not related to 
the lumbosacral strain he suffered in service.  

The Board notes that the veteran and his wife have reported 
and testified that his back pain has continued since his 
discharge from active military service.  While they are 
competent to describe symptoms such as pain and discomfort, 
there is no evidence that either the veteran or his wife is a 
medical professional competent of opining on matters that 
require medical knowledge, such as etiology.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Thus, 
with all due respect for the sincerity of their views, they 
are not competent to determine the origin, continuity, and 
diagnosis of a back disorder.  Clearly, the diagnosis, 
duration, and etiology of the veteran's back condition, 
currently diagnosed as degenerative joint and disc disease of 
the lumbosacral spine, requires medical knowledge.  

In short, the competent medical evidence of record does not 
indicate that the veteran's current back condition was 
incurred during his active military service.  38 C.F.R. 
§ 3.303.  

Alternatively, the Board notes that service connection may 
also be granted for a pre-existing disability which underwent 
permanent increase during service beyond the natural 
progression of the disease.  38 C.F.R. § 3.306.  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

The competent medical evidence of record is silent for any 
low back disability at the time of the veteran's entry into 
active military service.  Additionally, he testified during 
his videoconference hearing that he had not suffered from any 
low back pain or disability prior to service.  Therefore, the 
Board finds that the veteran did not have a pre-existing low 
back disability which might have undergone aggravation during 
service.  38 C.F.R. § 3.306.  

Inasmuch as the competent medical evidence of record does not 
rise to the level of relative equipoise such as to present 
reasonable doubt as to service connection, the veteran is not 
entitled to the benefit of the doubt.  38 C.F.R. § 3.102 
(2002).  


ORDER

Service connection for a low back disorder is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

